DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Short US 4470048.

Regarding claim  45 Short US 4470048 A teaches
45. (Currently amended) A method for transmitting data via a vehicle data bus from an ultrasonic system having at least two sensors, each of the at least two sensors including a respective ultrasonic transmitter and a respective ultrasonic receiver, to a data processing device; and for processing the transmitted data; comprising:
- transmitting the data per sensor to the data processing device,(col 1 lines 11-16)
 including:
- extracting predetermined signal profile characteristics from an echo signal received by at least one of the  receivers ;(col 1 lines 28-33 (fig. 1))
- identifying a signal profile object in the echo signal based on a group of the extracted predetermined signal profile characteristics, wherein the signal profile characteristics are one or more of: (fig. 1, fig. 2 )
(1) a local extreme value of the echo signal with a time of occurrence, which value is above a threshold value, (fig. 2 a,b,c,d)
(2) an absolute extreme value of the echo signal with a time occurrence, which value is above a threshold value, (col 2 lines 15-32 threshold is inherent for peak identification)
(3) a saddle point of the echo signal with a time occurrence, which saddle point is above a threshold value, 
(4) an exceeding of a threshold value with a time of exceeding the threshold, which exceeding occurs as the signal level of the echo signal increases, 
(5) an undershooting of a threshold with a time of the undershooting, which undershooting occurs as the signal level of the echo signal decreases, and 
(6) a predeterminable combination of one or a plurality of the signal profile characteristics 1-5 which occur in chronological succession, and 

- allocating the identified signal profile object to one of a plurality of predetermined signal profile object classes, wherein each of the plurality of predetermined signal profile object classes is specified by an identifier[[,]];(claim 1 a plurality of profile correlator means coupled to said input means for comparing said received discrete range profile data signals to a plurality of reference profile data signals, )
- determining for the identified signal profile object at least one object parameter describing the identified signal profile object[[;]],(fig. 1 for each of the elements of the object corresponding distance  is identifies, fig 1 shows distance profile corresponding to wings ,nose of aircraft)
- wherein the object parameter(s) is (are):
- a time of occurrence of the identified signal profile object relative to a reference time;(fig. 1 distance = c*trel)
- a temporal extent of the identified signal profile object;
- an amount of time between the identified signal profile object and another signal profile object preceding or trailing in the echo signal;
- a peak of the identified signal profile object;(implicit peak parameters are used to calculate the distance )
- a time of the peak of the identified signal profile object within the temporal extent thereof(implicit) and/or - a size of an area of the echo signal section belonging to the identified signal profile object above a threshold value or a threshold signal profile;(implicit)
and 
–  the echo signal section belonging to the identified signal profile object can be reconstructed from the identifier of the signal profile object class and the object parameter(s) determined for the identified signal profile object [[,]] and (fig. 1,m2 )
Short also teaches using the sonar
- reconstructing the data of the respective ultrasonic receivers and(claim 4)
- performing a recognition of obstacles in the environment of the sensors based the respective reconstructed received ultrasonic signals.(claim 4)

- forming a feature vector signal from an electric reception signal representing the ultrasonic reception signal;(col 4 lines 60-65)
- recognizing, based on the feature vector signal, signal objects in the reception signal and classifying the signal objects respectively according to predetermined signal object classes within the reception signal;(claim 4)
wherein the signal objects are forms or sequences of forms in the reception signal, at least one signal object parameter allocated to the signal object and one symbol which is an identifier for the signal object class to which the signal object belongs are allocated to each signal object recognized, and each of the at least one signal object parameters is one of a time stamp, an amplitude or a temporal extension of the signal object, or(implicit peaks and distances are identified hence the time of flight is identified)
wherein, for each signal object recognized(each peak structure), at least one signal object parameter(distance) allocated to the signal object and a symbol(0 or 1) for the signal object are determined;(implicit distance to each point of the object is identified)
60. (Currently amended) A method for transmitting data representing an ultrasonic reception signal from an ultrasonic sensor to a computer system, the method comprising:
- forming a time-discrete reception signal formed by a sequence of sample values, wherein a time stamp is allocated respectively to each sample value;(fig. 1)
- determining a first parameter signal of a first feature from each of the sample values of the sequence of sample values of the ultrasonic reception signal using a first filter from the sequence of sample values of the ultrasonic reception signal, wherein the first parameter signal is configured as a time-discrete sequence of parameter signal values associated respectively with each of the samples in the sequence of samples and wherein exactly one time stamp is allocated respectively to each parameter signal value;(sequence of 0 and 1 in fig. 2)
- determining a further parameter signal of a further feature allocated to this further parameter signal[[,]] from each of the sample values of the sequence of sample values of the ultrasonic reception signal using a further filter from the sequence of sample values of the reception signal, which further filter is allocated 
- wherein the first parameter signal and the further parameter signal form a feature vector signal,(col 4 lines 60-65)
- wherein the feature vector signal is thus configured as a time-discrete sequence of parameter signal values which are formed by the parameter signal values and further parameter signal values with the same time stamp, respectively, (fig. 2, the whole vector correspond to the same object and hence considered to have single center time.)
- wherein this respective time stamp is allocated to each parameter signal value thus formed,(the sequence is corresponding to single target and hence classified as  return from single object, Description scattering center)
- comparing the parameter signal values with the same time stamp to a threshold value vector while forming a Boolean result which can take a first or a second value(fig. 2), and
63. (Currently amended) A method for transmitting data representing an ultrasonic reception signal from an ultrasonic sensor to a computer system in a vehicle, the method comprising:
- forming a time-discrete reception signal(fig. 1) formed by a sequence of sample values, wherein a time stamp is allocated respectively to each sample value;(implicit location of the scattering center)
- determining a first parameter signal(fig. 1 distances corresponding to peak positions) and at least two one further parameter signal signals(fig. 1), respectively regarding a presence of a respective basic signal(pekas) object allocated to a respective parameter signal for each of the sample values(fig. 1), using a filter from the sequence of sample values of the reception signal, wherein the parameter signals are configured as time-discrete sequences of respective parameter signal values respectively for each of the sample values(fig. 1), and wherein exactly one time stamp(scattering center location) is allocated to each parameter signal value,(to each fig. 1)
- wherein [[a]] the first parameter signal and the at least one further parameter signals signal form a feature vector signal,(fig. 2 vector signals 0 and 1s )
- wherein the feature vector signal thus is configured as a time-discrete sequence of feature vector signal values formed by the first parameter signal values and the at least one further parameter signal values for each of the sample values with the same time stamp, respectively, and(fig. 2)
- wherein this respective time stamp is allocated to each feature vector signal value thus formed,(implicit each vector correspond to single scaterring center)
- evaluating a temporal profile of the feature vector signal and concluding on a signal object formed by a temporal sequence of the basic signal objects and to which a symbol is allocated, while determining an evaluation value (distance) with the temporal profile;(claim 4)
- comparing the evaluation value at a time corresponding to [[a]] one of the time stamp stamps to a threshold value vector while forming a Boolean result which can take a first or a second value; (claim 1 maximum detector means coupled to said plurality of sequence correlator means for detecting the largest of said maximum sum signals received from said plurality of sequence correlator means and for providing a signal representative thereof Boolean operator is max or not) and
But does not teach
Using two ultrasound sensors
- transmitting the identified signal profile object, via the vehicle data bus, the identifier and the object parameter(s) as echo signal section data representing the echo signal section of the identified signal profile object for the purpose of detecting an obstacle and/or a distance of an obstacle to the at least one ultrasonic receiver or one of the at least two ultrasonic receivers of the ultrasonic system;
and - transmitting at least the symbol of the signal object class to which the recognized signal object belongs, and the at least one signal object parameter of the signal object to the computer system as data of the recognized signal object.
- transmitting the parameter signal values and the time stamp allocated to this parameter signal value from the sensor to the computer system, if the Boolean result for this time stamp has the first value.
- transmitting the symbol of the signal object and the time stamp allocated to this symbol from the sensor to the computer system, if the Boolean result for this time stamp has the first value.
Although Short does not explicitly teach limitations above it is clear that the sonar can be any type of the sonars and hence it can be ultrasonic sonar from the vehicle which has multiple sensors and therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Short to use multiple sensors in order to scan surrounding of the vehicle and further modify and transmitting the identified signal profile object, via the vehicle data bus, the identifier and the object parameter(s) as echo signal section data representing the echo signal section of the identified signal profile object for the purpose of detecting an obstacleand/or a distance of an obstacle to the at least one ultrasonic receiver or one of the at least two ultrasonic receivers of the ultrasonic system in order to transmit sonar data to the centralized processor on the vehicle for further analysis(if Boolean correspond to maximum and means that the target was identified).  



46. (Previously presented) The method of claim 45, wherein the peak is a maximum peak of the identified signal profile object.(implicit does for each peak)

47. (Previously presented) The method of claim 45, wherein the time of the peak is a time of the maximum peak of the identified signal profile object.(implicit distance to each peak is calculated)

48. (Previously presented) The method of claim 45, wherein the size of the area of the echo signal section belonging to the identified signal profile object is a size of a proportion of the area of the echo signal section belonging to the signal profile object.(fig. 1 and col 2 scattering center )

49. (Previously presented) The method of claim 45, wherein the echo signal section data, which represents a plurality of identified signal profile objects respectively identified from a plurality of echo signals received in a predeterminable time slot, are transmitted from the respective ultrasonic receivers of the at least two sensors to the data processing device via the vehicle data bus for the purpose of 

50. (Previously presented) The method of claim 49, wherein, in addition to the echo signal section data, a respective confidence value(col 9 lines 33-44) allocated to each of the plurality of identified signal profile objects is transmitted from the ultrasonic receivers of the at least two sensors to the data processing device via the vehicle data bus.(Obvious in order to transmit the data regarding identified object to central processing for further assessment of threat. )

51. (Previously presented) The method of one of claim 45, 
wherein a predetermined signal profile characteristic is a local extreme value of the echo signal with a time of occurrence, which value is above a threshold value or a threshold value signal; (peak)
an absolute extreme value of the echo signal with a time of occurrence, which value is above the threshold value or the threshold value signal; 
a saddle point of the echo signal with a time of occurrence, which saddle point is above the   threshold value or the threshold value signal;
 an exceeding of a or the threshold value or of a or the threshold value signal with a time of the exceeding, which exceeding occurs as a signal level of the echo signal increases, and/or an undershooting of a or the threshold value or of a or the threshold value signal with a time of the undershooting, which undershooting occurs as the signal level of the echo signal decreases, or a predeterminable combinations of one or a plurality of the above-mentioned signal profile characteristics which occur in a chronological sequence.

52. (Previously presented) A system comprising the at least two sensors and the data processing device for executing the method of claim 45.(obvious for road vehicle )

54. (Previously presented) The method of claim 53, further comprising:

- allocating a signal object class to the recognized signal object, if an amount of the distance value undershoots one or a plurality of predetermined binary, digital or analog distance values.

55. (Previously presented) The ultrasonic sensor for performing signal processing prior to the transmission of data according to the method of one of claim 53. (obvious in order to identify the profile before target classification)

56. (Previously presented) The computer system for performing signal processing prior to the transmission of data according to the method of claim 53. (obvious in order to identify the profile before target classification)

57. (Previously presented) A system in a vehicle for executing the method of claim 53, the system comprising the ultrasonic sensor and the computer system.(obvious for road vehicles)

58. (Previously presented) The system of claim 57, wherein the computer system is configured to perform a recognition of obstacles in an environment of the ultrasonic sensor, using, in addition, sensor signals from other sensors, wherein the other sensors include radar sensors. (obvious for road vehicles)

59. (Previously presented) The system of claim 58, wherein the computer system is configured to create an environment map for the ultrasonic sensor and/or the other sensors or a device of which comprises the ultrasonic sensor and/or the other sensors on a basis of the recognized signal objects.(obvious over road vehicles)

61. (Previously presented) The method of claim 60, wherein the ultrasonic sensor and the computer system are in a vehicle. .(obvious over road vehicle sonar system)



64. (Previously presented) An ultrasonic sensor, for performing signal processing prior to the transmission of data according to the method of claim 63.(obvious)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645